                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


NICOLE JENNIFER GETZ,
                                          Case No. 2:18-cv-11625
            Plaintiff,
                                          HONORABLE STEPHEN J. MURPHY, III
v.

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
                                 /

                      ORDER ADOPTING
         REPORT AND RECOMMENDATION [21], DENYING
     PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [17], AND
  GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [20]


      The Commissioner of the Social Security Administration ("SSA") denied the

application of Plaintiff Nicole Jennifer Getz ("Getz") for Supplemental Security

Income and Disability Insurance Benefits in a decision issued by an Administrative

Law Judge ("ALJ"). See ECF 13 (transcript of social security proceedings). After the

SSA Appeals Council declined to review the ruling, Getz appealed. The Court referred

the matter to Magistrate Judge Elizabeth A. Stafford, and the parties filed cross-

motions for summary judgment. ECF 4, 17, 20. The magistrate judge issued a Report

and Recommendation ("Report") suggesting the Court deny Getz's motion and grant

the Commissioner's motion. ECF 21.

      Civil Rule 72(b) governs review of a magistrate judge's report and

recommendation. De novo review of the magistrate judge's findings is required only
if the parties "serve and file specific written objections to the proposed findings and

recommendations." Fed. R. Civ. P. 72(b)(2); see also Fed. R. Civ. P. 72(b)(3). Because

neither party filed timely objections, de novo review of the Report's conclusions is not

required. After reviewing the record, the Court finds that the magistrate judge's

conclusions are factually based and legally sound. Accordingly, the Court will adopt

the Report's findings, deny Getz's motion for summary judgment, and grant the

Commissioner's motion for summary judgment.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [21] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Summary Judgment

[17] is DENIED.

      IT IS FURTHER ORDERED that the Defendant's Motion for Summary

Judgment [20] is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE.

      SO ORDERED.

                                               s/Stephen J. Murphy, III
                                               STEPHEN J. MURPHY, III
                                               United States District Judge
Dated: June 27, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 27, 2019, by electronic and/or ordinary mail.

                                               s/David P. Parker
                                               Case Manager
